DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 7 is objected to because of the following informalities:  in line 6, “a input image” should be changed to “an input image”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. Patent Application Publication No. 2016/0011419 A1).

	Regarding claim 1: 
	Gao teaches: an optical module (e.g. claim 1, freeform optical display system) comprising: 
	a first display panel (e.g. Fig. 5: 502 or 504, a freeform optical element); 
	a first optical system that forms an exit pupil (Fig. 3: 302, forms an exit pupil 310) and 
	a control unit (e.g. paras. 76-78, image generating processor) that corrects an input image to a first image based on distortion generated in the first optical system (paras. 86-89), 
	an aspect ratio of the input image being smaller than an aspect ratio of the first display panel (see e.g. paras. 7, 112-116, 122 the freeform optical elements can increase or expand the horizontal field of view. See also Fig. 12B) (see also discussion below), 
	wherein the control unit causes the first display panel to display the first image (e.g. paras. 76-78. See also claim 1, Fig. 5).
	Further regarding an aspect ratio of the input image being smaller than that of the first display panel, Gao teaches expanding the horizontal field of view and is not limited to aspect ratios of the freeform optical elements/ display panels (see above mapping).  In the case of expanding a horizontal field of view, this teaches/suggests a case where the input image has a smaller aspect ratio than the display panel (i.e. smaller ratio of width to height, so expanding horizontally would increase the width, thereby making the aspect ratio higher). 
	It would have been obvious for one of ordinary skill in the art to have further modified the Gao, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified Gao to have obtained: the optical module according to claim 1, wherein a resolution of the input image is equal to a resolution of the first display panel as a matter of design choice.  Applicant’s specification does not describe criticality of the resolution of an input image and its relationship o a resolution of a display panel as critical to the features of Applicant’s invention.  Accordingly, a resolution of an input image and display panel being equal would be an obvious matter of design choice within the skill of the art as of the effective filing date of Applicant’s claims. 


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified Gao to have obtained: the optical module according to claim 1, wherein an aspect ratio of the first image is equal to the aspect ratio of the first display panel, as a matter of design choice.  Applicant’s specification does not describe criticality of the resolution of an input image and its relationship o a resolution of a display panel as critical to the features of Applicant’s invention.  Accordingly, aspect ratios of a first image and display panel being equal would be an obvious matter of design choice within the skill of the art as of the effective filing date of Applicant’s claims.


	Regarding claim 7:
	Gao further teaches: the optical module according to claim 1 further comprising: a second display panel; and 
	a second optical system that forms a second exit pupil, 
	wherein the control unit corrects a input image to a second image based on distortion generated in the second optical system, 
	the aspect ratio of the input image being smaller than an aspect ratio of the second display panel, and 
	the control unit causes the second display panel to display the second image (see e.g. Fig. 3 and related description, as a partial view of a system for displaying stereoscopy with a freeform optical system, and the mapping above to claim 1.  Modifying Gao, in view of same, to have included a second set of the features of claim 1, i.e. for a stereoscopic eyeglass-form (see Gao ,paras. 61-62 and Fig. 1), would have been obvious and predictable to one of ordinary skill in the art. See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

Regarding claim 9:
	Gao further teaches: a virtual image display device comprising the optical module according to claim 1 (e.g. para. 54).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Gao to have obtained the above. The motivation would be to provide increased mobility with display options to experience augmented/virtual reality. 


	Regarding claim 10:
	Gao further teaches: the virtual image display device according to claim 9, wherein the virtual image display device is a head-mounted display device (e.g. para. 54).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Gao to have obtained the above. The motivation would be to provide increased mobility with display options. 








Allowable Subject Matter
Claims 3, 4 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to display technology.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613